DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 (fig. 6), Subspecies A (fig 7: (703), without traverse in the reply filed on October 4, 2021 is acknowledged. with thanks.  Applicant has identified claims 1 – 7, 10 – 12, and 17 – 19 as encompassing the elected species/subspecies.

Claim Rejections - 35 USC §101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, although the preamble discloses “a method”, the process lacks active/positive steps:
the method could be accomplished through a mental process (MPEP 2016.04(a)(2)III),
the method (process) is not integrated into a practical application, and
the claim lacks an inventive concept for example.
For example, a person could enter a space and by using their eyes and nose could “sense contaminants levels in one or more exhaust locations”.
Claim 19 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a process claim without significantly more.  The claim recites “A method which includes one or measures (to ensure sensor accuracy and reliability of one or more sensors within a multipoint air sampling system used to sense contaminant levels… and to provide an exhaust demand control function)”
This judicial exception is not integrated into a practical application because the claim recites clauses of intended use of the method without reciting active, positive steps. 


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Sharp (US 6,125,710).
In re Claim 18, Sharp discloses a method which includes one or more measures (col 11, lns 30 – 35) to ensure sensor accuracy and reliability of one or more sensors (fig 1: (101)) within a multipoint air sampling system (fig 1: (103a – 103d)) used to sense contaminant levels (col 3, lns 24 – 27) in one or more exhaust locations (col 4, lns 45 – 46) to provide an exhaust demand control function (col 5, lns 36 – 44).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12 and 151 are rejected under 35 U.S.C. §103 as being unpatentable over Sharp (US 6,125,710), in view of Sharp et al (US 2002/072322), in view of Bankus et al (US 6,448,896) in view of Shaben (US 2005/048896).
In re Claim 1, Sharp (‘710) discloses an exhaust demand control system for measuring one or more contaminants at one or more exhaust locations within one or a plurality of exhaust ducts or plenums served by an exhaust fan system (col 3, lns 38 – 46), comprising: 
sensing the one or more contaminants (col 3, lns 24 – 27) within the one or more exhaust duct locations using a multipoint air sampling system (fig 1: (103a – 103d)) having one or more sensors (fig 1: (101/103); col 17, lns 9 - 13); 
comparing contaminant concentration measurements from the one or more of said exhaust duct (col 4, lns 45 – 46) or plenum locations against an action level 
using one or more measures (col 11, lns 30 – 35) to ensure sensor accuracy and reliability; 
Sharp (‘710) lacks wherein the system comprises:
preventing fan system instability; and 
incorporating one or more setback override functions to limit when the exhaust fan system may be set back. 
It is respectfully noted that the prepositional phrase “to create a fan setback signal” is a recitation of the intended use of the claimed invention.  In order to patentably distinguish the claimed invention from the prior art, the intended use must result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is r4espectfully noted that such a system is well known in the art; provided as evidence is Sharp et al (‘322) who teaches an exhaust demand control system (fig 8), comprising:  
a contaminant control module 102 may output one or both of an auxiliary minimum ventilation requirement 38' and an auxiliary thermal load requirement 40' that are different from the minimum ventilation requirement 38 and the thermal load requirement 40, based on a sensed contaminant level 86 that exceeds a threshold value 98 [0119];
A second option for the contaminant control module 102 shown in Fig. 8 when a sensed contaminant level 86 exceeds a threshold value 98 is to maintain the supply airflow and increase the exhaust (and/or auxiliary exhaust) airflow.  With reference again to the subtracter 54 of the controller 50 shown in Fig. 8, increasing the exhaust and/or auxiliary exhaust airflow while holding constant the supply airflow also accomplishes a reduction in the return airflow command 24 and, hence, a corresponding reduction in the return airflow. [0121]
A third option for the contaminant control module 102 of Fig. 8 when a sensed contaminant level 86 is greater than a threshold value 98 is to place the room 10 into an "emergency exhaust condition," for example, if a significantly high level of contaminant is sensed. In this option, the contaminant control module 102 may reduce the return airflow command 24 to as close to zero as possible, and increase the exhaust and/or auxiliary exhaust airflows to a maximum value.  The contaminant control module 102 may accomplish this by outputting an auxiliary minimum ventilation requirement 38' that is greater than the auxiliary thermal load requirement 40', potentially at as high a value as necessary to place the exhaust airflow at a maximum level.[0122]
*A fourth option for the contaminant control module 102 of Fig. 8 when a sensed contaminant level 86 exceeds a threshold value 98 is to partially reduce (rather than prohibit) the flow of return air. In this option, the contaminant control module 102 operates on the principal that the return air drawn from the room in which an excessive contaminant level is detected is appreciably diluted by outside air, as well as initially by return air from other rooms (assuming these other rooms initially do not contain any contaminated air), before being recirculated to the ventilated environment as supply air. [0123]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sharp (‘710), as taught by Sharp et al (‘322), such that a contaminant control module can vary exhaust rates as predicated on sensed contaminants, for the benefit of saving energy by minimizing exhaust rates (and minimizing conditioning make-up air) as required for proper space pressurization..
Bankus et al teaches a fan demand control system (fig 1: (26)) that adjusts a fan (22) speed (via motor control (28)) in response to sensor (32) readings (figs 3a/3b) (col 3, lns 9 – 43), the system comprises:
preventing fan system instability (col 3, lns 25 – 27) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bankus et al, such that the system comprises controls to prevent fan system instability, for the benefit of reducing motor damage cause by operating a fan speed beyond its threshold.
Shaben teaches an exhaust demand control system, wherein override switches (fig 1: (14)) are provided for a user to resume system operation during unscheduled hours [0027], such that elective use of an exhaust system (fume hood fans (2), exhaust fan (7)) is possible while still realizing energy savings during non-operational hours.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Shaben, such that one or more setback override functions are incorporated into the control system limiting (overriding) when the exhaust system can be setback, for the benefit of proper exhaust system operation – and air quality – and accommodating a user’s scheduled operation preferences.
In re Claim 5, Sharp discloses wherein the multipoint air sampling system (fig 1: (103a – 103d)) comprises a networked air sampling system (fig 2: col 10, lns 16 – 25). 
In re Claim 12, Shaben further teaches wherein the one or more setback override functions comprises an occupancy signal [0040]. 
Claims 13 and 14 have been withdrawn, as being directed to a non-elected embodiment.
In re Claim 15, Shaben further teaches wherein the fan setback signal (27) comprises a relay contact (switch (14)) [0025, 0027, 0039].
Claim 16 has been withdrawn, as being directed to a non-elected embodiment.

Claims 2 – 4, 6, 10, 11, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Sharp (US 6,125,710), in view of Sharp et al (US 2002/072322), in view of Bankus et al (US 6,448,896), in view of Shaben (US 2005/048896), and further in view of Gans et al (US 9,423,128)
In re Claim 2 
Gans et al teaches a system (fig 1) and method (figs 2B, 6 – 8 and 10) for controlling an exhaust gas fan system (Abstract), wherein:
the system includes one or more high plume exhaust fans (figs 2, 5A; col 2, lns 52 – 56;col 4, lns 16 – 20);
one or more exhaust duct locations (col 6, lns 1 – 3) is one or more exhaust risers (col 5, lns 1 – 5);
a control system (figs 1, 2A: (16)) is contained within an enclosure (col 12, ln 14, 17 – 19); and
one or more sensors (fig 2A: (38, 40, 42, 48), (fig 1: (47)), the one or more sensors comprises a PID sensor (figs 2B, 6 – 8 and 10; col 12, lns 26 – 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed invention as taught by Gans et al, such that the fan is one or more high plume fans, for the benefit of ensuring that the exhaust air is not re-introduced (re-entrained) into a building outdoor air intake.
In re Claim 3, the proposed system has been discussed, but is silent as to whether the one or more exhaust duct locations is one or more exhaust risers.  However, such a technique is well known in the mechanical arts.  Provided as evidence is Gans et al who teaches wherein one or more exhaust duct locations (col 6, lns 1 – 3) is one or more exhaust risers (col 5, lns 1 – 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed invention as taught by Gans et al, such that the one or more exhaust duct locations is one or more exhaust risers, for the benefit of routing the one or more duct locations vertically to a roof mounted exhaust fan, exhausting air safely away from building entrances and exits.
In re Claim 4, the proposed system has been discussed, but is silent as to whether the multipoint air sampling system is contained within a single enclosure. However, such a technique is well known in the mechanical arts.  Provided as evidence is Gans et al who teaches wherein a control system (figs 1, 2A: (16)) is contained within an enclosure (col 12, ln 14, 17 – 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed invention as taught by Gans et al, such that the control) system is contained within a single enclosure, for the benefit of protecting the controls from weather and accidental knocking thereby reducing repair time and costs.
In re Claim 6, the proposed system has been discussed, but is silent as to whether the one or more sensors comprises a PID sensor. However, such a technique is well known in the mechanical arts.  Provided as evidence is Gans et al who teaches one or more sensors (fig 2A: (38, 40, 42, 48), (fig 1: (47)), wherein the one or more sensors comprises a PID sensor (figs 2B, 6 – 8 and 10; col 12, lns 26 – 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Gans et al, such that the one or more sensors comprises a PID sensor, for the benefit of providing a continuously modulated control that assures improved accuracy and response-time to sensed conditions,
Claims 8 and 9 have been withdrawn, as being directed to a non-elected embodiment.
In re Claim 10, the proposed system has been discussed, wherein Bankus et al (figs 3a/b) further teaches preventing fan system instability includes applying a sequence delay.  
 A  “processor proceeds in a step 48 to time out a delay before reading the sensor 32 in a step 50. The delay that is timed out in step 48 is preferably set so as to allow the motor 30 to reach a stable fan drive speed” (col 3, lns 19 – 28).
In re Claim 11, the proposed system has been discussed, wherein the sequence delay is adaptive2. (“designed to make adjustments automatically in response to changes in performance, eternal conditions, etc.”)3) 
In re Claim 17, Gans et al further teaches (fig 2A) wherein the exhaust demand control function incorporates clean exhaust minimum ACH logic. 
FIG. 2A shows an exemplary exhaust gas fan system having a control system for controlling multiple exhaust fans and includes by-pass dampers and adjustable speed drives (ASD)… control system 16 may open the by-pass damper to maintain gas exhaust above the minimum required level. (col 6, lns 25 – 27) .
As ambient air is incorporated into the exhaust stream in order to maintain a discharge velocities during low (minimum) system flow rate, Gans et al teaches a control function that incorporate clean exhaust minimum logic. 

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Sharp (US 6,125,710), in view of Sharp et al (US 2002/072322), in view of Bankus et al (US 6,448,896), in view of Shaben (US 2005/048896), and further in view of Eiler et al (US 7,765,072).
In re Claim 7, the proposed system has been discussed, but lacks one or more measures to ensure sensor accuracy and reliability includes isolating the one or more sensors from contaminants when contaminant levels above a defined action level are detected.
Eiler et al teaches a building ventilation protection system (fig 1) and method including a chemical sensor system positioned in an inlet air duct (21) and return air ducts (24), wherein
sensors (52, 56) are enclosed in a NEMA rated enclosure, to protect the sensors from accumulating dust and dirt and other contaminants on the sensor; and
in dirty environments, the sensors can be fitted with dust shields or guards to further protect (isolate) them from dirt and moisture (col 7, lns 6 – 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Eiler et al, such that measures to ensure sensor accuracy and reliability includes isolating the one or more sensors from contaminants, for the benefit of maintaining the sensor accuracy when located in a dirty environment and minimizing false positive readings from contaminants on the sensors.

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Sharp (US 6,125,710), in view of Eiler et al (US 7,765,072).
In re Claim 19
Eiler et al teaches a building ventilation protection system (fig 1) and method including a chemical sensor system positioned in an inlet air duct (21) and return air ducts (24), wherein
sensors (52, 56) are enclosed in a NEMA rated enclosure, to protect the sensors from accumulating dust and dirt and other contaminants on the sensor; and
in dirty environments, the sensors can be fitted with dust shields or guards to further protect (isolate) them from dirt and moisture (col 7, lns 6 – 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method  as taught by Eiler et al, such that one or more measures to ensure sensor accuracy and reliability includes isolating the one or more sensors when contaminant levels above a defined action level are detected, for the benefit of maintaining the sensor accuracy when located in a dirty environment and minimizing false positive readings from contaminants on the sensors.
Claim 20 has been withdrawn, as being directed to a non-elected embodiment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Handsaker et al who discloses a system for control of conditioned air within a space and to control removal of the return/exhaust air, such that 
a return air function, that is returning air through the distribution box 102 directly or via the secondary fixtures 104, is used in one embodiment to prevent the distribution of smoke or other contaminants emanating from the space controlled by the system 100. 
The system 100 is capable of isolating ventilation within the area when sensors locate a contaminant, such as smoke, until the danger is passed. 
The controller or the sensors may activate an appropriate alarm, or notify appropriate authorities, or both, if a contaminant such as smoke is detected. (col 4, ln 65 – col 5, ln 7; col 5, lns 19 – 28).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 8, 9, 13, 14, 16, and 20 have been withdrawn  by Applicant as being directed towards non-elected species
        2 Oxford English Dictionary, Oxford University Press; copyright © 2022
        3 Oxford English Dictionary, Oxford University Press; copyright © 2022